Exhibit 10.9
OMNITURE, INC.
2007 EQUITY INCENTIVE PLAN
(Amended and Restated February 26, 2009)
     1. Purposes of the Plan. In connection with the Merger, the shares of
common stock of Offermatica are being acquired and converted into Shares that
will be available for grant and issuance under this Plan consistent with the
NASD Rule 4350(i)(1)(A)(iii) relating to the exception from having to obtain
stockholder approval for the establishment of a stock option, purchase plan or
other equity compensation arrangement pursuant to which options or stock may be
acquired by officers, directors, employees or consultants for certain plans or
arrangements relating to an acquisition or merger as permitted under IM-4350-5,
and any ambiguities will be interpreted consistent with such exception. The
purposes of this Plan are:

  •   to attract and retain the best available personnel for positions of
substantial responsibility;     •   to provide additional incentive to certain
Employees, Directors and Consultants; and     •   to promote the success of the
Company’s business.

          The Plan permits the grant of Nonstatutory Stock Options, Restricted
Stock, Restricted Stock Units, Stock Appreciation Rights and Performance Shares.
     2. Definitions. As used herein, the following definitions will apply:
          (a) “Administrator” means the Board or any of its Committees as will
be administering the Plan, in accordance with Section 4 of the Plan.
          (b) “Applicable Laws” means the requirements relating to the
administration of equity-based awards under U.S. state corporate laws, U.S.
federal and state securities laws, the Code, any stock exchange or quotation
system on which the Common Stock is listed or quoted and the applicable laws of
any foreign country or jurisdiction where Awards are, or will be, granted under
the Plan.
          (c) “Award” means, individually or collectively, a grant under the
Plan of Options, SARs, Restricted Stock, Restricted Stock Units or Performance
Shares.
          (d) “Award Agreement” means the written or electronic agreement
setting forth the terms and provisions applicable to each Award granted under
the Plan. The Award Agreement is subject to the terms and conditions of the
Plan.
          (e) “Board” means the Board of Directors of the Company.

 



--------------------------------------------------------------------------------



 



          (f) “Change in Control” Before the February 26, 2009 amendment and
restatement of the Plan, Change in Control means the occurrence of any of the
following events:
               (i) Any “person” (as such term is used in Sections 13(d) and
14(d) of the Exchange Act) becomes the “beneficial owner” (as defined in
Rule 13d-3 of the Exchange Act), directly or indirectly, of securities of the
Company representing fifty percent (50%) or more of the total voting power
represented by the Company’s then outstanding voting securities; or
               (ii) The consummation of the sale or disposition by the Company
of all or substantially all of the Company’s assets; or
               (iii) A change in the composition of the Board occurring within a
two-year period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” means directors who either (A) are
Directors as of the effective date of the Plan, or (B) are elected, or nominated
for election, to the Board with the affirmative votes of at least a majority of
the Incumbent Directors at the time of such election or nomination (but will not
include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of directors to the
Company); or
               (iv) The consummation of a merger or consolidation of the Company
with any other corporation, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or its parent) at least
fifty percent (50%) of the total voting power represented by the voting
securities of the Company or such surviving entity or its parent outstanding
immediately after such merger or consolidation.
     On or after the February 26, 2009 amendment and restatement of the Plan,
Change in Control means the occurrence of any of the following events:
               (i) A change in the ownership of the Company which occurs on the
date that any one person, or more than one person acting as a group, (“Person”)
acquires ownership of the stock of the Company that, together with the stock
held by such Person, constitutes more than fifty percent (50%) of the total
voting power of the stock of the Company; provided, however, that for purposes
of this subsection (i), the acquisition of additional stock by any one Person,
who is considered to own more than fifty percent (50%) of the total voting power
of the stock of the Company will not be considered a Change in Control; or
               (ii) A change in the effective control of the Company which
occurs on the date that a majority of members of the Board is replaced during
any twelve (12) month period by Directors whose appointment or election is not
endorsed by a majority of the members of the Board prior to the date of the
appointment or election. For purposes of this clause (ii), if any Person is
considered to effectively control the Company, the acquisition of additional
control of the Company by the same Person will not be considered a Change in
Control; or
               (iii) A change in the ownership of a substantial portion of the
Company’s assets which occurs on the date that any Person acquires (or has
acquired during the twelve (12) month period ending on the date of the most
recent acquisition by such person or persons) assets

-2-



--------------------------------------------------------------------------------



 



from the Company that have a total gross fair market value equal to or more than
fifty percent (50%) of the total gross fair market value of all of the assets of
the Company immediately prior to such acquisition or acquisitions; provided,
however, that for purposes of this subsection (iii), the following will not
constitute a change in the ownership of a substantial portion of the Company’s
assets: (A) a transfer to an entity that is controlled by the Company’s
stockholders immediately after the transfer, or (B) a transfer of assets by the
Company to: (1) a stockholder of the Company (immediately before the asset
transfer) in exchange for or with respect to the Company’s stock, (2) an entity,
fifty percent (50%) or more of the total value or voting power of which is
owned, directly or indirectly, by the Company, (3) a Person, that owns, directly
or indirectly, fifty percent (50%) or more of the total value or voting power of
all the outstanding stock of the Company, or (4) an entity, at least fifty
percent (50%) of the total value or voting power of which is owned, directly or
indirectly, by a Person described in this subsection (iii)(B)(3). For purposes
of this subsection (iii), gross fair market value means the value of the assets
of the Company, or the value of the assets being disposed of, determined without
regard to any liabilities associated with such assets.
          For purposes of this Section 2(f), Persons will be considered to be
acting as a group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.
          Notwithstanding the foregoing provisions of this definition, a
transaction shall not be deemed a Change in Control unless the transaction
qualifies as a change in control event within the meaning of Code Section 409A.
          (g) “Code” means the Internal Revenue Code of 1986, as amended. Any
reference to a section of the Code herein will be a reference to any successor
or amended section of the Code.
          (h) “Committee” means a committee of Directors or of other individuals
satisfying Applicable Laws appointed by the Board in accordance with Section 4
hereof.
          (i) “Common Stock” means the common stock of the Company.
          (j) “Company” means Omniture, Inc., a Delaware corporation, or any
successor thereto.
          (k) “Consultant” means any person, including an advisor, engaged by
the Company or a Parent or Subsidiary to render services to such entity.
          (l) “Director” means a member of the Board.
          (m) “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code, provided that the Administrator in its discretion
may determine whether a permanent and total disability exists in accordance with
uniform and non-discriminatory standards adopted by the Administrator from time
to time.
          (n) “Employee” means any person, including Officers and Directors,
employed by the Company or any Parent or Subsidiary of the Company. Neither
service as a Director nor

-3-



--------------------------------------------------------------------------------



 



payment of a director’s fee by the Company will be sufficient to constitute
“employment” by the Company.
          (o) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
          (p) “Exchange Program” means a program under which (i) outstanding
Awards are surrendered or cancelled in exchange for Awards of the same type
(which may have lower exercise prices and different terms), Awards of a
different type, and/or cash, and/or (ii) the exercise price of an outstanding
Award is reduced. The Administrator will determine the terms and conditions of
any Exchange Program in its sole discretion.
          (q) “Fair Market Value” means, as of any date, the value of Common
Stock determined as follows:
                    (i) If the Common Stock is listed on any established stock
exchange or a national market system, including without limitation the Nasdaq
National Market or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its
Fair Market Value will be the closing sales price for such stock (or the closing
bid, if no sales were reported) as quoted on such exchange or system on the day
of determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable;
                    (ii) If the Common Stock is regularly quoted by a recognized
securities dealer but selling prices are not reported, the Fair Market Value of
a Share will be the mean between the high bid and low asked prices for the
Common Stock on the day of determination, as reported in The Wall Street Journal
or such other source as the Administrator deems reliable; or
                    (iii) In the absence of an established market for the Common
Stock, the Fair Market Value will be determined in good faith by the
Administrator.
          (r) “Fiscal Year” means the fiscal year of the Company.
          (s) “Merger” means the merger of Offermatica with and into San
Francisco Acquisition Corp., a Delaware corporation and wholly-owned subsidiary
of the Company, whereby Offermatica continued as the surviving corporation and a
wholly-owned subsidiary of the Company, pursuant to the Agreement and Plan of
Reorganization dated September 7, 2007.
          (t) “Nonstatutory Stock Option” means an Option that by its terms does
not qualify or is not intended to qualify as an incentive stock option within
the meaning of Section 422 of the Code and the regulations promulgated
thereunder.
          (u) “Offermatica” means Offermatica Corporation, a Delaware
corporation, or any successor thereto.
          (v) “Officer” means a person who is an officer of the Company within
the meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
          (w) “Option” means a stock option granted pursuant to the Plan.

-4-



--------------------------------------------------------------------------------



 



          (x) “Optioned Stock” means the Common Stock subject to an Award.
          (y) “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.
          (z) “Participant” means the holder of an outstanding Award.
          (aa) “Performance Share” means an Award denominated in Shares which
may be earned in whole or in part upon attainment of performance goals or other
vesting criteria as the Administrator may determine pursuant to Section 10.
          (bb) “Period of Restriction” means the period during which the
transfer of Shares of Restricted Stock are subject to restrictions and
therefore, the Shares are subject to a substantial risk of forfeiture. Such
restrictions may be based on the passage of time, the achievement of target
levels of performance, or the occurrence of other events as determined by the
Administrator.
          (cc) “Plan” means this 2007 Equity Incentive Plan.
          (dd) “Restricted Stock” means Shares issued pursuant to a Restricted
Stock award under Section 7 of the Plan, or issued pursuant to the early
exercise of an Option.
          (ee) “Restricted Stock Unit” means a bookkeeping entry representing an
amount equal to the Fair Market Value of one Share, granted pursuant to
Section 8. Each Restricted Stock Unit represents an unfunded and unsecured
obligation of the Company.
          (ff) “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any
successor to Rule 16b-3, as in effect when discretion is being exercised with
respect to the Plan.
          (gg) “Section 16(b)” means Section 16(b) of the Exchange Act. (hh)
“Service Provider” means an Employee, Director or Consultant.
          (ii) “Share” means a share of the Common Stock, as adjusted in
accordance with Section 13 of the Plan.
          (jj) “Stock Appreciation Right” or “SAR” means an Award, granted alone
or in connection with an Option, that pursuant to Section 9 is designated as a
SAR.
          (kk) “Subsidiary” means a “subsidiary corporation”, whether now or
hereafter existing, as defined in Section 424(f) of the Code.
     3. Stock Subject to the Plan.
          (a) Stock Subject to the Plan. Subject to the provisions of Section 13
of the Plan, the maximum aggregate number of Shares that may be optioned and
sold under the Plan is (i) 89,191 Shares, the number of Shares which have been
reserved but not issued or subject to outstanding awards under Offermatica’s
2005 Equity Incentive Plan (the “2005 Plan”) as of the effective date of the
Plan and as adjusted to reflect the Merger, plus (ii) any Shares that would have
otherwise

-5-



--------------------------------------------------------------------------------



 



returned to the 2005 Plan as a result of termination of Options or repurchase of
Shares issued under such plan. The Shares may be authorized, but unissued, or
reacquired Common Stock.
          (b) Lapsed Awards. If an Award expires or becomes unexercisable
without having been exercised in full, is surrendered pursuant to an Exchange
Program, or, with respect to Restricted Stock, Restricted Stock Units or
Performance Shares, is forfeited to or repurchased by the Company due to failure
to vest, the unpurchased Shares (or for Awards other than Options or SARs the
forfeited or repurchased Shares) which were subject thereto will become
available for future grant or sale under the Plan (unless the Plan has
terminated). With respect to SARs, only Shares actually issued pursuant to an
SAR will cease to be available under the Plan; all remaining Shares under SARs
will remain available for future grant or sale under the Plan (unless the Plan
has terminated). Shares that have actually been issued under the Plan under any
Award will not be returned to the Plan and will not become available for future
distribution under the Plan; provided, however, that if Shares of Restricted
Stock or Performance Shares are repurchased by the Company or are forfeited to
the Company due to their failure to vest, such Shares will become available for
future grant under the Plan. Shares used to pay the exercise price of an Award
or to satisfy the minimum statutory withholding obligations related to an Award
will become available for future grant or sale under the Plan.
          (c) Share Reserve. The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as will be sufficient
to satisfy the requirements of the Plan.
     4. Administration of the Plan.
          (a) Procedure.
                    (i) Multiple Administrative Bodies. Different Committees
with respect to different groups of Service Providers may administer the Plan.
                    (ii) Rule 16b-3. To the extent desirable to qualify
transactions hereunder as exempt under Rule 16b-3, the transactions contemplated
hereunder will be structured to satisfy the requirements for exemption under
Rule 16b-3.
                    (iii) Other Administration. Other than as provided above,
the Plan will be administered by (A) the Board or (B) a Committee, which
committee will be constituted to satisfy Applicable Laws.
          (b) Powers of the Administrator. Subject to the provisions of the
Plan, and in the case of a Committee, subject to the specific duties delegated
by the Board to such Committee, the Administrator will have the authority, in
its discretion:
                    (i) to determine the Fair Market Value;
                    (ii) to select the Service Providers to whom Awards may be
granted hereunder;

-6-



--------------------------------------------------------------------------------



 



                    (iii) to determine the number of Shares to be covered by
each Award granted hereunder;
                    (iv) to approve forms of agreement for use under the Plan;
                    (v) to determine the terms and conditions, not inconsistent
with the terms of the Plan, of any Award granted hereunder. Such terms and
conditions include, but are not limited to, the exercise price, the time or
times when Awards may be exercised (which may be based on performance criteria),
any vesting acceleration or waiver of forfeiture restrictions, and any
restriction or limitation regarding any Award or the Shares relating thereto,
based in each case on such factors as the Administrator will determine;
                    (vi) to institute an Exchange Program;
                    (vii) to construe and interpret the terms of the Plan and
Awards granted pursuant to the Plan;
                    (viii) to prescribe, amend and rescind rules and regulations
relating to the Plan, including rules and regulations relating to sub-plans
established for the purpose of satisfying applicable foreign laws;
                    (ix) to modify or amend each Award (subject to Section 18(c)
of the Plan), including the discretionary authority to extend the
post-termination exercisability period of Awards longer than is otherwise
provided for in the Plan (subject to compliance with Code Section 409A);
                    (x) to allow Participants to satisfy withholding tax
obligations in such manner as prescribed in Section 14;
                    (xi) to authorize any person to execute on behalf of the
Company any instrument required to effect the grant of an Award previously
granted by the Administrator;
                    (xii) to allow a Participant to defer the receipt of the
payment of cash or the delivery of Shares that would otherwise be due to such
Participant under an Award; and
                    (xiii) to make all other determinations deemed necessary or
advisable for administering the Plan.
          (c) Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations will be final and binding on all Participants
and any other holders of Awards.
     5. Eligibility. Awards may be granted to Service Providers, except Service
Providers who were employed by or providing services to the Company or any of
its Subsidiaries at the time the Merger was consummated.

-7-



--------------------------------------------------------------------------------



 



     6. Stock Options.
          (a) Term of Option. The term of each Option will be stated in the
Award Agreement.
          (b) Option Exercise Price and Consideration.
                    (i) Exercise Price. The per share exercise price for the
Shares to be issued pursuant to exercise of an Option will be determined by the
Administrator; however, the per Share exercise price will be no less than 100%
of the Fair Market Value per Share on the date of grant.
                    (ii) Waiting Period and Exercise Dates. At the time an
Option is granted, the Administrator will fix the period within which the Option
may be exercised and will determine any conditions that must be satisfied before
the Option may be exercised.
                    (iii) Form of Consideration. The Administrator will
determine the acceptable form of consideration for exercising an Option,
including the method of payment. Such consideration may consist entirely of:
(1) cash; (2) check; (3) other Shares, provided that such Shares have a Fair
Market Value on the date of surrender equal to the aggregate exercise price of
the Shares as to which such Option will be exercised and provided further that
accepting such Shares will not result in any adverse accounting consequences to
the Company, as the Administrator determines in its sole discretion;
(4) consideration received by the Company under a cashless exercise program
(whether through a broker or otherwise) implemented by the Company in connection
with the Plan; (5) such other consideration and method of payment for the
issuance of Shares to the extent permitted by Applicable Laws; or (6) any
combination of the foregoing methods of payment.
          (c) Exercise of Option.
                    (i) Procedure for Exercise; Rights as a Stockholder. Any
Option granted hereunder will be exercisable according to the terms of the Plan
and at such times and under such conditions as determined by the Administrator
and set forth in the Award Agreement. An Option may not be exercised for a
fraction of a Share.
                    An Option will be deemed exercised when the Company
receives: (i) notice of exercise (in such form as the Administrator specify from
time to time) from the person entitled to exercise the Option, and (ii) full
payment for the Shares with respect to which the Option is exercised (together
with all applicable withholding taxes). Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Award Agreement and the Plan. Shares issued upon exercise of an
Option will be issued in the name of the Participant or, if requested by the
Participant, in the name of the Participant and his or her spouse. Until the
Shares are issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a stockholder will exist with
respect to the Optioned Stock, notwithstanding the exercise of the Option. The
Company will issue (or cause to be issued) such Shares promptly after the Option
is exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in Section 13 of the Plan.

-8-



--------------------------------------------------------------------------------



 



                    Exercising an Option in any manner will decrease the number
of Shares thereafter available, both for purposes of the Plan and for sale under
the Option, by the number of Shares as to which the Option is exercised.
                    (ii) Termination of Relationship as a Service Provider. If a
Participant ceases to be a Service Provider, other than upon the Participant’s
death or Disability, the Participant may exercise his or her Option within such
period of time as is specified in the Award Agreement to the extent that the
Option is vested on the date of termination (but in no event later than the
expiration of the term of such Option as set forth in the Award Agreement). In
the absence of a specified time in the Award Agreement, the Option will remain
exercisable for three (3) months following the Participant’s termination. Unless
otherwise provided by the Administrator, if on the date of termination the
Participant is not vested as to his or her entire Option, the Shares covered by
the unvested portion of the Option will revert to the Plan. If after termination
the Participant does not exercise his or her Option within the time specified by
the Administrator, the Option will terminate, and the Shares covered by such
Option will revert to the Plan.
                    (iii) Disability of Participant. If a Participant ceases to
be a Service Provider as a result of the Participant’s Disability, the
Participant may exercise his or her Option within such period of time as is
specified in the Award Agreement to the extent the Option is vested on the date
of termination (but in no event later than the expiration of the term of such
Option as set forth in the Award Agreement). In the absence of a specified time
in the Award Agreement, the Option will remain exercisable for twelve
(12) months following the Participant’s termination. Unless otherwise provided
by the Administrator, if on the date of termination the Participant is not
vested as to his or her entire Option, the Shares covered by the unvested
portion of the Option will revert to the Plan. If after termination the
Participant does not exercise his or her Option within the time specified
herein, the Option will terminate, and the Shares covered by such Option will
revert to the Plan.
                    (iv) Death of Participant. If a Participant dies while a
Service Provider, the Option may be exercised following the Participant’s death
within such period of time as is specified in the Award Agreement to the extent
that the Option is vested on the date of death (but in no event may the option
be exercised later than the expiration of the term of such Option as set forth
in the Award Agreement), by the Participant’s designated beneficiary, provided
such beneficiary has been designated prior to Participant’s death in a form
acceptable to the Administrator. If no such beneficiary has been designated by
the Participant, then such Option may be exercised by the personal
representative of the Participant’s estate or by the person(s) to whom the
Option is transferred pursuant to the Participant’s will or in accordance with
the laws of descent and distribution. In the absence of a specified time in the
Award Agreement, the Option will remain exercisable for twelve (12) months
following Participant’s death. Unless otherwise provided by the Administrator,
if at the time of death Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option will
immediately revert to the Plan. If the Option is not so exercised within the
time specified herein, the Option will terminate, and the Shares covered by such
Option will revert to the Plan.

-9-



--------------------------------------------------------------------------------



 



     7. Restricted Stock.
          (a) Grant of Restricted Stock. Subject to the terms and provisions of
the Plan, the Administrator, at any time and from time to time, may grant Shares
of Restricted Stock to Service Providers in such amounts as the Administrator,
in its sole discretion, will determine.
          (b) Restricted Stock Agreement. Each Award of Restricted Stock will be
evidenced by an Award Agreement that will specify the Period of Restriction, the
number of Shares granted, and such other terms and conditions as the
Administrator, in its sole discretion, will determine. Unless the Administrator
determines otherwise, the Company as escrow agent will hold Shares of Restricted
Stock until the restrictions on such Shares have lapsed.
          (c) Transferability. Except as provided in this Section 7, Shares of
Restricted Stock may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated until the end of the applicable Period of Restriction.
          (d) Other Restrictions. The Administrator, in its sole discretion, may
impose such other restrictions on Shares of Restricted Stock as it may deem
advisable or appropriate.
          (e) Removal of Restrictions. Except as otherwise provided in this
Section 7, Shares of Restricted Stock covered by each Restricted Stock grant
made under the Plan will be released from escrow as soon as practicable after
the last day of the Period of Restriction or at such other time as the
Administrator may determine. The Administrator, in its discretion, may
accelerate the time at which any restrictions will lapse or be removed.
          (f) Voting Rights. During the Period of Restriction, Service Providers
holding Shares of Restricted Stock granted hereunder may exercise full voting
rights with respect to those Shares, unless the Administrator determines
otherwise.
          (g) Dividends and Other Distributions. During the Period of
Restriction, Service Providers holding Shares of Restricted Stock will be
entitled to receive all dividends and other distributions paid with respect to
such Shares unless otherwise provided in the Award Agreement. If any such
dividends or distributions are paid in Shares, the Shares will be subject to the
same restrictions on transferability and forfeitability as the Shares of
Restricted Stock with respect to which they were paid.
          (h) Return of Restricted Stock to Company. On the date set forth in
the Award Agreement, the Restricted Stock for which restrictions have not lapsed
will revert to the Company and again will become available for grant under the
Plan.
     8. Restricted Stock Units.
          (a) Grant. Restricted Stock Units may be granted at any time and from
time to time as determined by the Administrator. After the Administrator
determines that it will grant Restricted Stock Units under the Plan, it shall
advise the Participant in an Award Agreement of the terms, conditions, and
restrictions related to the grant, including the number of Restricted Stock
Units.

-10-



--------------------------------------------------------------------------------



 



          (b) Vesting Criteria and Other Terms. The Administrator shall set
vesting criteria in its discretion, which, depending on the extent to which the
criteria are met, will determine the number of Restricted Stock Units that will
be paid out to the Participant. The Administrator may set vesting criteria based
upon the achievement of Company-wide, business unit, or individual goals
(including, but not limited to, continued employment), or any other basis
determined by the Administrator in its discretion.
          (c) Earning Restricted Stock Units. Upon meeting the applicable
vesting criteria, the Participant shall be entitled to receive a payout as
specified in the Restricted Stock Unit Award Agreement. Notwithstanding the
foregoing, at any time after the grant of Restricted Stock Units, the
Administrator, in its sole discretion, may reduce or waive any vesting criteria
that must be met to receive a payout.
          (d) Form and Timing of Payment. Payment of earned Restricted Stock
Units shall be made as soon as practicable after the date(s) set forth in the
Restricted Stock Unit Award Agreement. The Administrator may only settle earned
Restricted Stock Units in Shares.
          (e) Cancellation. On the date set forth in the Restricted Stock Unit
Award Agreement, all unearned Restricted Stock Units shall be forfeited to the
Company.
     9. Stock Appreciation Rights.
          (a) Grant of SARs. Subject to the terms and conditions of the Plan, a
SAR may be granted to Service Providers at any time and from time to time as
will be determined by the Administrator, in its sole discretion.
          (b) Number of Shares. The Administrator will have complete discretion
to determine the number of SARs granted to any Service Provider.
          (c) Exercise Price and Other Terms. The per share exercise price for
the Shares to be issued pursuant to exercise of an SAR shall be determined by
the Administrator and shall be no less than 100% of the Fair Market Value per
share on the date of grant. Otherwise, the Administrator, subject to the
provisions of the Plan, shall have complete discretion to determine the terms
and conditions of SARs granted under the Plan; provided, however, that no SAR
may have a term of more than ten (10) years from the date of grant.
          (d) SAR Agreement. Each SAR grant will be evidenced by an Award
Agreement that will specify the exercise price, the term of the SAR, the
conditions of exercise, and such other terms and conditions as the
Administrator, in its sole discretion, will determine.
          (e) Expiration of SARs. An SAR granted under the Plan will expire upon
the date determined by the Administrator, in its sole discretion, and set forth
in the Award Agreement. Notwithstanding the foregoing, the rules of Section 6(c)
also will apply to SARs.
          (f) Payment of SAR Amount. Upon exercise of an SAR, a Participant will
be entitled to receive payment from the Company in an amount determined by
multiplying:

-11-



--------------------------------------------------------------------------------



 



                    (i) The difference between the Fair Market Value of a Share
on the date of exercise over the exercise price; times
                    (ii) The number of Shares with respect to which the SAR is
exercised.
     The payment upon SAR exercise may only be in Shares of equivalent value
(rounded down to the nearest whole Share).
     10. Performance Shares.
          (a) Grant of Performance Shares. Subject to the terms and conditions
of the Plan, Performance Shares may be granted to Participants at any time as
shall be determined by the Administrator, in its sole discretion. The
Administrator shall have complete discretion to determine (i) the number of
Shares subject to a Performance Share award granted to any Participant, and
(ii) the conditions that must be satisfied, which typically will be based
principally or solely on achievement of performance milestones but may include a
service-based component, upon which is conditioned the grant or vesting of
Performance Shares. Performance Shares shall be granted in the form of units to
acquire Shares. Each such unit shall be the equivalent of one Share for purposes
of determining the number of Shares subject to an Award. Until the Shares are
issued, no right to vote or receive dividends or any other rights as a
stockholder shall exist with respect to the units to acquire Shares.
          (b) Other Terms. The Administrator, subject to the provisions of the
Plan, shall have complete discretion to determine the terms and conditions of
Performance Shares granted under the Plan. Performance Share grants shall be
subject to the terms, conditions, and restrictions determined by the
Administrator at the time the stock is awarded, which may include such
performance-based milestones as are determined appropriate by the Administrator.
The Administrator may require the recipient to sign a Performance Shares Award
Agreement as a condition of the award. Any certificates representing the Shares
of stock awarded shall bear such legends as shall be determined by the
Administrator.
          (c) Performance Share Award Agreement. Each Performance Share grant
shall be evidenced by an Award Agreement that shall specify such other terms and
conditions as the Administrator, in its sole discretion, shall determine.
     11. Leaves of Absence. Unless the Administrator provides otherwise, vesting
of Awards granted hereunder will be suspended during any unpaid leave of
absence. A Service Provider will not cease to be an Employee in the case of
(i) any leave of absence approved by the Company or (ii) transfers between
locations of the Company or between the Company, its Parent, or any Subsidiary.
     12. Transferability of Awards. Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Participant, only by the Participant. If the Administrator makes an Award
transferable, such Award will contain such additional terms and conditions as
the Administrator deems appropriate.

-12-



--------------------------------------------------------------------------------



 



     13. Adjustments; Dissolution or Liquidation; Merger or Change in Control.
          (a) Adjustments. In the event that any dividend or other distribution
(whether in the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs, the Administrator, in
order to prevent diminution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, shall adjust the number and class
of Shares that may be delivered under the Plan and/or the number, class, and
price of Shares covered by each outstanding Award, and the numerical Share
limits in Section 3 of the Plan.
          (b) Dissolution or Liquidation. In the event of the proposed
dissolution or liquidation of the Company, the Administrator will notify each
Participant as soon as practicable prior to the effective date of such proposed
transaction. To the extent it has not been previously exercised, an Award will
terminate immediately prior to the consummation of such proposed action.
          (c) Change in Control. In the event of a merger or Change in Control,
each outstanding Award will be treated as the Administrator determines,
including, without limitation, that each Award be assumed or an equivalent
option or right substituted by the successor corporation or a Parent or
Subsidiary of the successor corporation. The Administrator shall not be required
to treat all Awards similarly in the transaction.
          In the event that the successor corporation does not assume or
substitute for the Award, the Participant will fully vest in and have the right
to exercise all of his or her outstanding Options and Stock Appreciation Rights,
including Shares as to which such Awards would not otherwise be vested or
exercisable, all restrictions on Restricted Stock and Restricted Stock Units
will lapse, and, with respect to Awards with performance-based vesting, all
performance goals or other vesting criteria will be deemed achieved at 100%
on-target levels and all other terms and conditions met. In addition, if an
Option or Stock Appreciation Right is not assumed or substituted in the event of
a Change in Control, the Administrator will notify the Participant in writing or
electronically that the Option or Stock Appreciation Right will be exercisable
for a period of time determined by the Administrator in its sole discretion, and
the Option or Stock Appreciation Right will terminate upon the expiration of
such period.
          For the purposes of this subsection (c), an Award will be considered
assumed if, following the Change in Control, the Award confers the right to
purchase or receive, for each Share subject to the Award immediately prior to
the Change in Control, the consideration (whether stock, cash, or other
securities or property) received in the Change in Control by holders of Common
Stock for each Share held on the effective date of the transaction (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding Shares); provided, however, that
if such consideration received in the Change in Control is not solely common
stock of the successor corporation or its Parent, the Administrator may, with
the consent of the successor corporation, provide for the consideration to be
received upon the exercise of an Option or Stock Appreciation Right or upon the
payout of a Restricted Stock Unit or Performance Share, for each Share subject
to such Award, to be solely common stock of the successor corporation

-13-



--------------------------------------------------------------------------------



 



or its Parent equal in fair market value to the per share consideration received
by holders of Common Stock in the Change in Control.
          Notwithstanding anything in this Section 13(c) to the contrary, an
Award that vests, is earned or paid-out upon the satisfaction of one or more
performance goals will not be considered assumed if the Company or its successor
modifies any of such performance goals without the Participant’s consent;
provided, however, a modification to such performance goals only to reflect the
successor corporation’s post-Change in Control corporate structure will not be
deemed to invalidate an otherwise valid Award assumption.
     14. Tax Withholding.
          (a) Withholding Requirements. Prior to the delivery of any Shares or
cash pursuant to an Award (or exercise thereof), the Company will have the power
and the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, local, foreign or other
taxes (including the Participant’s FICA obligation) required to be withheld with
respect to such Award (or exercise thereof).
          (b) Withholding Arrangements. The Administrator, in its sole
discretion and pursuant to such procedures as it may specify from time to time,
may permit a Participant to satisfy such tax withholding obligation, in whole or
in part by (i) paying cash, (ii) electing to have the Company withhold otherwise
deliverable cash or Shares having a Fair Market Value equal to the minimum
statutory amount required to be withheld, (iii) delivering to the Company
already-owned Shares having a Fair Market Value equal to the minimum statutory
amount required to be withheld, or (iv) selling a sufficient number of Shares
otherwise deliverable to the Participant through such means as the Administrator
may determine in its sole discretion (whether through a broker or otherwise)
equal to the amount required to be withheld. The Fair Market Value of the Shares
to be withheld or delivered will be determined as of the date that the taxes are
required to be withheld.
     15. No Effect on Employment or Service. Neither the Plan nor any Award will
confer upon a Participant any right with respect to continuing the Participant’s
relationship as a Service Provider with the Company, nor will they interfere in
any way with the Participant’s right or the Company’s right to terminate such
relationship at any time, with or without cause, to the extent permitted by
Applicable Laws.
     16. Date of Grant. The date of grant of an Award will be, for all purposes,
the date on which the Administrator makes the determination granting such Award,
or such other later date as is determined by the Administrator. Notice of the
determination will be provided to each Participant within a reasonable time
after the date of such grant.
     17. Term of Plan. The Plan will become effective upon its adoption by the
Board. It will continue in effect until June 30, 2015, the date the 2005 Plan
would have otherwise terminated, unless terminated earlier under Section 18 of
the Plan.
     18. Amendment and Termination of the Plan.
          (a) Amendment and Termination. The Board may at any time amend, alter,
suspend or terminate the Plan.

-14-



--------------------------------------------------------------------------------



 



          (b) Stockholder Approval. The Company will obtain stockholder approval
of any Plan amendment to the extent necessary and desirable to comply with
Applicable Laws.
          (c) Effect of Amendment or Termination. No amendment, alteration,
suspension or termination of the Plan will impair the rights of any Participant,
unless mutually agreed otherwise between the Participant and the Administrator,
which agreement must be in writing and signed by the Participant and the
Company. Termination of the Plan will not affect the Administrator’s ability to
exercise the powers granted to it hereunder with respect to Awards granted under
the Plan prior to the date of such termination.
     19. Conditions Upon Issuance of Shares.
          (a) Legal Compliance. Shares will not be issued pursuant to the
exercise of an Award unless the exercise of such Award and the issuance and
delivery of such Shares will comply with Applicable Laws and will be further
subject to the approval of counsel for the Company with respect to such
compliance.
          (b) Investment Representations. As a condition to the exercise of an
Award, the Company may require the person exercising such Award to represent and
warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required.
     20. Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, will relieve the Company of any liability in respect of
the failure to issue or sell such Shares as to which such requisite authority
will not have been obtained.

-15-



--------------------------------------------------------------------------------



 



OMNITURE, INC.
2007 EQUITY INCENTIVE PLAN
STOCK OPTION AWARD AGREEMENT
     Unless otherwise defined herein, the terms defined in the Omniture, Inc.
2007 Equity Incentive Plan (the “Plan”) will have the same defined meanings in
this Stock Option Award Agreement (the “Award Agreement”).
I. NOTICE OF STOCK OPTION GRANT

     
Participant’s Name:
  [INSERT NAME]
 
   
Participant’s Address:
  [INSERT ADDRESS]

     You have been granted an option to purchase Common Stock of the Company,
subject to the terms and conditions of the Plan and this Award Agreement, as
follows:

     
Grant Number:
  [INSERT GRANT NO.]
 
   
Date of Grant:
  [INSERT GRANT DATE]
 
   
Vesting Commencement Date:
  [INSERT VCD]
 
   
Exercise Price per Share: $
  [INSERT PRICE/SHARE]
 
   
Total Number of Shares Granted:
  [INSERT SHARES]
 
   
Total Exercise Price: $
  [INSERT TOTAL X PRICE]
 
   
Type of Option:
  Nonstatutory Stock Option (NSO)
 
   
Term/Expiration Date:
  [INSERT TERM DATE]

     Vesting Schedule:
     Subject to accelerated vesting as set forth below or in the Plan, this
Option may be exercised, in whole or in part, in accordance with the following
vesting schedule:
     [INSERT VESTING SCHEDULE]
     Termination Period:
     This Option shall be exercisable for three (3) months after Participant
ceases to be a Service Provider, unless such termination is due to Participant’s
death or Disability, in which case this Option shall be exercisable for one
(1) year after Participant ceases to be Service Provider. Notwithstanding the
foregoing, in no event may this Option be exercised after the Term/Expiration
Date as provided above and may be subject to earlier termination as provided in
Section 13(c) of the Plan.

 



--------------------------------------------------------------------------------



 



II. AGREEMENT
     A. Grant of Option.
          The Administrator hereby grants to the individual named in the Notice
of Grant attached as Part I of this Agreement (the “Participant”) an option (the
“Option”) to purchase the number of Shares, as set forth in the Notice of Grant,
at the exercise price per share set forth in the Notice of Grant (the “Exercise
Price”), subject to the terms and conditions of the Plan, which is incorporated
herein by reference. Subject to Section 18(c) of the Plan, in the event of a
conflict between the terms and conditions of the Plan and the terms and
conditions of this Award Agreement, the terms and conditions of the Plan will
prevail.
     B. Exercise of Option.
          1. Right to Exercise. This Option is exercisable during its term in
accordance with the Vesting Schedule set out in the Notice of Grant and the
applicable provisions of the Plan and this Award Agreement.
          2. Method of Exercise. This Option is exercisable by delivery of an
exercise notice, in the form attached as Exhibit A (the “Exercise Notice”) or in
such other form and manner and pursuant to such procedures as determined by the
Administrator, which will state the election to exercise the Option, the number
of Shares in respect of which the Option is being exercised (the “Exercised
Shares”), and such other representations and agreements as may be required by
the Company pursuant to the provisions of the Plan. The Exercise Notice will be
completed by Participant and delivered to the Company. The Exercise Notice will
be accompanied by payment of the aggregate Exercise Price as to all Exercised
Shares together with any applicable tax withholding. This Option will be deemed
to be exercised upon receipt by the Company of such fully executed Exercise
Notice accompanied by such aggregate Exercise Price, together with any
applicable tax withholding.
               No Shares will be issued pursuant to the exercise of this Option
unless such issuance and exercise comply with Applicable Laws. Assuming such
compliance, for income tax purposes the Exercised Shares will be considered
transferred to Participant on the date the Option is exercised with respect to
such Exercised Shares.
     C. Method of Payment.
          Payment of the aggregate Exercise Price will be by any of the
following, or a combination thereof:
          1. cash;
          2. check;
          3. consideration received by the Company under a formal cashless
exercise program adopted by the Company in connection with the Plan; or
          4. surrender of other Shares which (a) shall be valued at its Fair
Market Value on the date of exercise, and (b) must be owned free and clear of
any liens, claims, encumbrances or security interests, if accepting such Shares,
in the sole discretion of the Administrator, shall not result in any adverse
accounting consequences to the Company.
     D. Non-Transferability of Option.

-2-



--------------------------------------------------------------------------------



 



          This Option may not be transferred in any manner otherwise than by
will or by the laws of descent or distribution and may be exercised during the
lifetime of Participant only by Participant. The terms of the Plan and this
Award Agreement shall be binding upon the executors, administrators, heirs,
successors and assigns of Participant.
     E. Term of Option.
          This Option may be exercised only within the term set out in the
Notice of Grant, and may be exercised during such term only in accordance with
the Plan and the terms of this Award Agreement.
     F. Tax Obligations.
          1. Tax Withholding. Participant agrees to make appropriate
arrangements with the Company (or the Parent or Subsidiary employing or
retaining Participant) for the satisfaction of all Federal, state, local, and
foreign income and employment tax withholding requirements applicable to the
Option exercise. Participant acknowledges and agrees that the Company may refuse
to honor the exercise and refuse to deliver Shares if such withholding amounts
are not delivered at the time of exercise.
          2. Code Section 409A. Under Code Section 409A, an option that vests
after December 31, 2004 that was granted with a per share exercise price that is
determined by the U.S. Internal Revenue Service (the “IRS”) to be less than the
fair market value of a Share on the date of grant (a “discounted option”) may be
considered “deferred compensation.” An option that is a “discounted option” may
result in (a) income recognition by Participant (if they are a U.S. taxpayer)
prior to the exercise of the option, (b) an additional twenty percent (20%) tax,
and (c) potential penalty and interest charges. The “discounted option” may also
result in additional state income, penalty and interest tax to the Participant.
Participant acknowledges that the Company cannot and has not guaranteed that the
IRS will agree that the per Share exercise price of this Option equals or
exceeds the Fair Market Value of a Share on the Date of Grant in a later
examination. Participant agrees that if the IRS determines that the Option was
granted with a per share exercise price that was less than the Fair Market Value
of a Share on the Date of Grant, Participant will be solely responsible for
Participant’s costs related to such a determination.
          The Board reserves the right, to the extent it deems necessary or
advisable in its sole discretion, to unilaterally alter or modify this Award
Agreement to ensure that all Options provided to Participants who are U.S.
taxpayers are made in such a manner that either qualifies for exemption from or
complies with Section 409A of the Code; provided, however, that the Company
makes no representation that the Options will be exempt from or comply with
Section 409A of the Code and makes no undertaking to preclude Section 409A of
the Code from applying to the Options.
     G. Entire Agreement; Governing Law.
          The Plan is incorporated herein by reference. The Plan and this Award
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof, and may not be modified adversely to Participant’s interest except by
means of a writing signed by the Company and Participant. This Award Agreement
is governed by the internal substantive laws, but not the choice of law rules,
of Utah. For purposes of litigating any dispute that arises directly or
indirectly from the relationship of the parties evidenced by this grant or the
Agreement, the parties hereby submit to and consent to the exclusive
jurisdiction of the State of Utah and agree that such litigation shall be
conducted only in the courts of Utah, Fourth District, or the federal courts for
the United States for the 10th Circuit, and no other courts, where this grant is
made and/or to be performed.

-3-



--------------------------------------------------------------------------------



 



     H. NO GUARANTEE OF CONTINUED SERVICE.
          PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES
PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A
SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR THE PARENT OR SUBSIDIARY
EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE ACT OF BEING HIRED,
BEING GRANTED THIS OPTION OR PURCHASING SHARES HEREUNDER. PARTICIPANT FURTHER
ACKNOWLEDGES AND AGREES THAT THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS
OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH
PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR THE PARENT OR SUBSIDIARY
EMPLOYING OR RETAINING PARTICIPANT) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A
SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.
     I. Data Privacy.
          Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Award Agreement and any other Option grant
materials by and among, as applicable, the Employer, the Company and its
Parents, Subsidiaries and affiliates for the exclusive purpose of implementing,
administering and managing Participant’s participation in the Plan.
          Participant understands that the Company and the Employer may hold
certain personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all Options
or any other entitlement to shares of stock awarded, canceled, exercised,
vested, unvested or outstanding in Participant’s favor, for the exclusive
purpose of implementing, administering and managing the Plan (“Data”).
          Participant understands that Data will be transferred to E*TRADE
FINANCIAL, or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan. Participant understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than Participant’s country. Participant understands
that Participant may request a list with the names and addresses of any
potential recipients of the Data by contacting Participant’s local human
resources representative. Participant authorizes the Company, E*TRADE FINANCIAL
and any other possible recipients which may assist the Company (presently or in
the future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing Participant’s
participation in the Plan. Participant understands that Data will be held only
as long as is necessary to implement, administer and manage Participant’s
participation in the Plan. Participant understands that Participant may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing
Participant’s local human resources representative. Participant understands,
however, that refusing or withdrawing consent may affect Participant’s ability
to participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that Participant may contact Participant’s local human resources
representative.

-4-



--------------------------------------------------------------------------------



 



     J. Electronic Delivery.
          The Company may, in its sole discretion, decide to deliver any
documents related to the Participant’s participation in the Plan by electronic
means or to request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and, if requested, to agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.
     K. Severability.
          The provisions of this Award Agreement are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
[Remainder of Page Intentionally Left Blank]

-5-



--------------------------------------------------------------------------------



 



     By Participant’s signature and the signature of the Company’s
representative below, Participant and the Company agree that this Option is
granted under and governed by the terms and conditions of the Plan and this
Award Agreement. Participant has reviewed the Plan and this Award Agreement in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Award Agreement and fully understands all provisions of the Plan
and Award Agreement. Participant hereby agrees to accept as binding, conclusive
and final all decisions or interpretations of the Administrator upon any
questions relating to the Plan and Award Agreement. Participant further agrees
to notify the Company upon any change in the residence address indicated below.

         
PARTICIPANT:
  OMNITURE, INC.    
 
       
 
Signature
 
 
By    
 
       
 
Print Name
 
 
Print Name    
 
       
 
Residence Address
 
 
Title    
 
       
 
       
 
       
 
       
 
       
 
       

-6-



--------------------------------------------------------------------------------



 



EXHIBIT A
OMNITURE, INC.
2007 EQUITY INCENTIVE PLAN
EXERCISE NOTICE
Omniture, Inc.
550 East Timpanogos Circle
Orem, Utah 84097
Attention: Stock Plan Administration
     1. Exercise of Option. Effective as of today,                     , ___,
the undersigned (“Purchaser”) hereby elects to exercise Purchaser’s option (the
“Option”) to purchase                                          shares (the
“Shares”) of the Common Stock of Omniture, Inc. (the “Company”) under and
pursuant to the 2007 Equity Incentive Plan (the “Plan”) and the Award Agreement
dated                                         , ___(the “Award Agreement”). The
Exercise Price for the Shares will be $                    .___, as required by
the Award Agreement.
     2. Delivery of Payment. Purchaser herewith delivers to the Company the full
Exercise Price for the Shares and any required withholding taxes to be paid in
connection with the exercise of the Option.
     3. Representations of Purchaser. Purchaser acknowledges that Purchaser has
received, read and understood the Plan and the Award Agreement and agrees to
abide by and be bound by their terms and conditions.
     4. Rights as Stockholder. Until the issuance (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company) of the Shares, no right to vote or receive dividends or
any other rights as a stockholder will exist with respect to the Optioned Stock,
notwithstanding the exercise of the Option. The Shares so acquired will be
issued to Purchaser as soon as practicable after exercise of the Option. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date of issuance, except as provided in Section 13 of the Plan.
     5. Tax Consultation. Purchaser understands that Purchaser may suffer
adverse tax consequences as a result of Purchaser’s purchase or disposition of
the Shares. Purchaser represents that Purchaser has consulted with any tax
consultants Purchaser deems advisable in connection with the purchase or
disposition of the Shares and that Purchaser is not relying on the Company for
any tax advice.
     6. Entire Agreement; Governing Law. The Plan and Award Agreement are
incorporated herein by reference. This Exercise Notice, the Plan and the Award
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Purchaser with respect to the subject matter
hereof, and may not be modified adversely to the Purchaser’s interest except by
means of a writing signed by the Company and Purchaser. The terms of this
Exercise Notice are governed by, and construed in accordance with, the internal
substantive

 



--------------------------------------------------------------------------------



 



laws, but not the choice of law rules, of Utah. For purposes of litigating any
dispute that arises directly or indirectly from the relationship of the parties
evidenced by the Option or the terms of the Award Agreement, the parties hereby
submit to and consent to the exclusive jurisdiction of the State of Utah and
agree that such litigation shall be conducted only in the courts of Utah, Fourth
District, or the federal courts for the United States for the 10th Circuit, and
no other courts, where this Option grant is made and/or to be performed.

         
Submitted by:
  Accepted by:    
 
       
PURCHASER:
  OMNITURE, INC.    
 
       
 
Signature
 
 
By    
 
       
 
Print Name
 
 
Its    
 
       
Address:
  Address:    
 
       
 
  Omniture, Inc.    
 
  550 East Timpanogos Circle    
 
       
 
  Orem, Utah 84097    
 
  Attention: Stock Plan Administration    
 
       
 
       
 
 
 
Date Received    

-2-



--------------------------------------------------------------------------------



 



OMNITURE, INC.
2007 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
     Unless otherwise defined herein, the terms defined in the Omniture, Inc.
2007 Equity Incentive Plan (the “Plan”) will have the same defined meanings in
this Restricted Stock Unit Award Agreement (the “Award Agreement”).
I. NOTICE OF RESTRICTED STOCK UNIT GRANT

     
Participant’s Name:
 
 
 
   
Participant’s Address:
 
 
 
   
 
 
 

     You have been granted the right to receive an Award of Restricted Stock
Units, subject to the terms and conditions of the Plan and this Award Agreement,
as follows:

     
Grant Number:
 
 
 
   
Date of Grant:
 
 
 
   
Vesting Commencement Date:
 
 
 
   
Number of Restricted Stock Units:
 
 

     Vesting Schedule:
     Subject to any acceleration provisions contained in the Plan or set forth
below, the Restricted Stock Unit will vest in accordance with the following
schedule:
     [INSERT VESTING SCHEDULE]
     In the event Participant ceases to be a Service Provider for any or no
reason before Participant vests in the Restricted Stock Unit, the Restricted
Stock Unit and Participant’s right to acquire any Shares hereunder will
immediately terminate.
II. AGREEMENT
     A. Grant of Restricted Stock Unit.
          The Administrator hereby grants to the individual named in the Notice
of Grant attached as Part I of this Award Agreement (the “Participant”) under
the Plan an Award of Restricted Stock Units, subject to all of the terms and
conditions in this Award Agreement and the Plan, which is incorporated herein by
reference. Subject to Section 18(c) of the Plan, in the event of a conflict
between the terms and conditions of the Plan and the terms and conditions of
this Award Agreement, the terms and conditions of the Plan will prevail.

-1-



--------------------------------------------------------------------------------



 



     B. Company’s Obligation to Pay.
          Each Restricted Stock Unit represents the right to receive a Share on
the date it vests. Unless and until the Restricted Stock Units will have vested
in the manner set forth in Section C, Participant will have no right to payment
of any such Restricted Stock Units. Prior to actual payment of any vested
Restricted Stock Units, such Restricted Stock Unit will represent an unsecured
obligation of the Company, payable (if at all) only from the general assets of
the Company. Any Restricted Stock Units that vest in accordance with Sections C
or D will be paid to Participant (or in the event of Participant’s death, to his
or her estate) in whole Shares, subject to Participant satisfying any applicable
tax withholding obligations as set forth in Section G. Subject to the provisions
of Section D, such vested Restricted Stock Units shall be paid in Shares as soon
as practicable after vesting, but in each such case within the period ending no
later than the date that is two and one half (21/2) months from the end of the
Company’s tax year that includes the vesting date.
     C. Vesting Schedule.
          Except as provided in Section D, and subject to Section E, the
Restricted Stock Units awarded by this Award Agreement will vest in accordance
with the vesting provisions set forth in the Notice of Grant attached as Part I
of this Award Agreement. Restricted Stock Units scheduled to vest on a certain
date or upon the occurrence of a certain condition will not vest in Participant
in accordance with any of the provisions of this Award Agreement, unless
Participant will have been continuously a Service Provider from the Date of
Grant until the date such vesting occurs.
     D. Administrator Discretion.
          The Administrator, in its discretion, may accelerate the vesting of
the balance, or some lesser portion of the balance, of the unvested Restricted
Stock Units at any time, subject to the terms of the Plan. If so accelerated,
such Restricted Stock Units will be considered as having vested as of the date
specified by the Administrator.
          Notwithstanding anything in the Plan or this Award Agreement to the
contrary, if the vesting of the balance, or some lesser portion of the balance,
of the Restricted Stock Units is accelerated in connection with Participant’s
termination as a Service Provider (provided that such termination is a
“separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to death, and if (x) Participant is a “specified
employee” within the meaning of Section 409A at the time of such termination as
a Service Provider and (y) the payment of such accelerated Restricted Stock
Units will result in the imposition of additional tax under Section 409A if paid
to Participant on or within the six (6) month period following Participant’s
termination as a Service Provider, then the payment of such accelerated
Restricted Stock Units will not be made until the date six (6) months and one
(1) day following the date of Participant’s termination as a Service Provider,
unless the Participant dies following his or her termination as a Service
Provider, in which case, the Restricted Stock Units will be paid in Shares to
the Participant’s estate as soon as practicable following his or her death. It
is the intent of this Award Agreement to comply with the requirements of
Section 409A so that none of the Restricted Stock Units provided under this
Award Agreement or Shares issuable thereunder will be subject to the additional
tax imposed under Section 409A, and any ambiguities herein will be interpreted
to so comply. For purposes of this Award Agreement, “Section 409A” means
Section 409A of the Code, and any proposed, temporary or final Treasury
Regulations and Internal Revenue Service guidance thereunder, as each may be
amended from time to time.

-2-



--------------------------------------------------------------------------------



 



     E. Forfeiture upon Termination of Status as a Service Provider.
          Notwithstanding any contrary provision of this Award Agreement, the
balance of the Restricted Stock Units that have not vested as of the time of
Participant’s termination as a Service Provider for any or no reason and
Participant’s right to acquire any Shares hereunder will immediately terminate.
     F. Death of Participant.
          Any distribution or delivery to be made to Participant under this
Award Agreement will, if Participant is then deceased, be made to Participant’s
designated beneficiary, or if no beneficiary survives Participant, the
administrator or executor of Participant’s estate. Any such transferee must
furnish the Company with (a) written notice of his or her status as transferee,
and (b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.
     G. Withholding of Taxes.
          Notwithstanding any contrary provision of this Award Agreement, no
certificate representing the Shares will be issued to Participant, unless and
until satisfactory arrangements (as determined by the Administrator) will have
been made by Participant with respect to the payment of income, employment and
other taxes which the Company determines must be withheld with respect to such
Shares. The Administrator, in its sole discretion and pursuant to such
procedures as it may specify from time to time, may permit Participant to
satisfy such tax withholding obligation, in whole or in part (without
limitation) by (a) paying cash, (b) electing to have the Company withhold
otherwise deliverable cash or Shares having a Fair Market Value equal to the
minimum amount required to be withheld, or (c) delivering to the Company
already-owned Shares having a Fair Market Value equal to the minimum statutory
amount required to be withheld. To the extent determined appropriate by the
Company in its discretion, it shall have the right (but not the obligation) to
satisfy any tax withholding obligations by reducing the number of Shares
otherwise deliverable to Participant. If Participant fails to make satisfactory
arrangements for the payment of any required tax withholding obligations
hereunder at the time any applicable Restricted Stock Units otherwise are
scheduled to vest pursuant to Sections C or D, Participant will permanently
forfeit such Restricted Stock Units and any right to receive Shares thereunder
and the Restricted Stock Units will be returned to the Company at no cost to the
Company.
     H. Entire Agreement; Governing Law.
          The Plan is incorporated herein by reference. The Plan and this Award
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof, and may not be modified adversely to Participant’s interest except by
means of a writing signed by the Company and Participant. Notwithstanding
anything to the contrary in the Plan or this Award Agreement, the Company
reserves the right to revise this Award Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of Participant, to
comply with Section 409A or to otherwise avoid imposition of any additional tax
or income recognition under Section 409A in connection to this Award of
Restricted Stock Units. This Award Agreement is governed by the internal
substantive laws, but not the choice of law rules, of Utah. For purposes of
litigating any dispute that arises directly or indirectly from the relationship
of the parties evidenced by this grant or the Agreement, the parties hereby
submit to and consent to the exclusive jurisdiction of the State of Utah and
agree that such litigation shall be conducted only in the courts of Utah, Fourth
District, or the federal courts for the United States for the 10th Circuit, and
no other courts, where this grant is made and/or to be performed.

-3-



--------------------------------------------------------------------------------



 



     I. Rights as Stockholder.
          Neither Participant nor any person claiming under or through
Participant will have any of the rights or privileges of a stockholder of the
Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant. After such issuance, recordation and delivery, Participant will
have all the rights of a stockholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.
     J. NO GUARANTEE OF CONTINUED SERVICE.
          PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE VESTING OF THE RESTRICTED
STOCK UNITS PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING
AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR THE PARENT OR SUBSIDIARY
EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE ACT OF BEING HIRED,
BEING GRANTED THIS AWARD OF RESTRICTED STOCK UNITS OR ACQUIRING SHARES
HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AWARD
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET
FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF
THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO
TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR
WITHOUT CAUSE.
     K. Data Privacy.
          Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Award Agreement and any other Award grant
materials by and among, as applicable, the employer, the Company and its
Parents, Subsidiaries and affiliates for the exclusive purpose of implementing,
administering and managing Participant’s participation in the Plan.
          Participant understands that the Company and the employer may hold
certain personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all Awards
or any other entitlement to shares of stock awarded, canceled, exercised,
vested, unvested or outstanding in Participant’s favor, for the exclusive
purpose of implementing, administering and managing the Plan (“Data”).
          Participant understands that Data will be transferred to E*TRADE
FINANCIAL, or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan. Participant understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than Participant’s country. Participant understands
that Participant may request a list with the names and addresses of any
potential recipients of the Data by contacting Participant’s local

-4-



--------------------------------------------------------------------------------



 



human resources representative. Participant authorizes the Company, E*TRADE
FINANCIAL and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purpose of implementing, administering and managing
Participant’s participation in the Plan. Participant understands that Data will
be held only as long as is necessary to implement, administer and manage
Participant’s participation in the Plan. Participant understands that
Participant may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing Participant’s local human resources representative. Participant
understands, however, that refusing or withdrawing consent may affect
Participant’s ability to participate in the Plan. For more information on the
consequences of Participant’s refusal to consent or withdrawal of consent,
Participant understands that Participant may contact Participant’s local human
resources representative.
     L. Address for Notices.
          Any notice to be given to the Company under the terms of this Award
Agreement will be addressed to the Company at Ominture, Inc., 550 East
Timpanagos Circle, Building G, Orem, UT 84097, or at such other address as the
Company may hereafter designate in writing.
     M. Grant is Not Transferable.
          Except to the limited extent provided in Section F, this grant and the
rights and privileges conferred hereby will not be transferred, assigned,
pledged or hypothecated in any way (whether by operation of law or otherwise)
and will not be subject to sale under execution, attachment or similar process.
Upon any attempt to transfer, assign, pledge, hypothecate or otherwise dispose
of this grant, or any right or privilege conferred hereby, or upon any attempted
sale under any execution, attachment or similar process, this grant and the
rights and privileges conferred hereby immediately will become null and void.
     N. Binding Agreement.
          Subject to the limitation on the transferability of this grant
contained herein, this Award Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.
     O. Additional Conditions to Issuance of Stock.
          If at any time the Company will determine, in its discretion, that the
listing, registration or qualification of the Shares upon any securities
exchange or under any state or federal law, or the consent or approval of any
governmental regulatory authority is necessary or desirable as a condition to
the issuance of Shares to Participant (or his or her estate), such issuance will
not occur unless and until such listing, registration, qualification, consent or
approval will have been effected or obtained free of any conditions not
acceptable to the Company. Where the Company determines that the delivery of the
payment of any Shares will violate federal securities laws or other applicable
laws, the Company will defer delivery until the earliest date at which the
Company reasonably anticipates that the delivery of Shares will no longer cause
such violation. The Company will make all reasonable efforts to meet the
requirements of any such state or federal law or securities exchange and to
obtain any such consent or approval of any such governmental authority.

-5-



--------------------------------------------------------------------------------



 



     P. Administrator Authority.
          The Administrator will have the power to interpret the Plan and this
Award Agreement and to adopt such rules for the administration, interpretation
and application of the Plan as are consistent therewith and to interpret or
revoke any such rules (including, but not limited to, the determination of
whether or not any Restricted Stock Units have vested). All actions taken and
all interpretations and determinations made by the Administrator in good faith
will be final and binding upon Participant, the Company and all other interested
persons. No member of the Administrator will be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan or this Award Agreement.
     Q. Electronic Delivery.
          The Company may, in its sole discretion, decide to deliver any
documents related to Restricted Stock Units awarded under the Plan or future
Restricted Stock Units that may be awarded under the Plan by electronic means or
request Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery
and, if requested, to agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.
     R. Captions.
          Captions provided herein are for convenience only and are not to serve
as a basis for interpretation or construction of this Award Agreement.
     S. Severability.
          The provisions of this Award Agreement are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
     T. Amendment, Suspension or Termination of the Plan.
          By accepting this Award, Participant expressly warrants that he or she
has received an Award of Restricted Stock Units under the Plan, and has
received, read and understood a description of the Plan. Participant understands
that the Plan is discretionary in nature and may be amended, suspended or
terminated by the Company at any time.

-6-



--------------------------------------------------------------------------------



 



     By Participant’s signature and the signature of the Company’s
representative below, Participant and the Company agree that this Award of
Restricted Stock Units is granted under and governed by the terms and conditions
of the Plan and this Award Agreement. Participant has reviewed the Plan and this
Award Agreement in their entirety, has had an opportunity to obtain the advice
of counsel prior to executing this Award Agreement and fully understands all
provisions of the Plan and Award Agreement. Participant hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan and Award Agreement.
Participant further agrees to notify the Company upon any change in the
residence address indicated below.

         
PARTICIPANT:
      OMNITURE, INC.
 
       
 
       
 
Signature
     
 
By
 
       
 
Print Name
     
 
Title
 
       
Residence Address:
       
 
       
 
       
 
       
 
       

-7-